DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 is dependent claim of claim 1. Independent claim 1 recites “identifying one or more deviations by a plurality of network nodes”. Claim 7 recites “wherein a plurality of network nodes operating on the blockchain identify the one or more deviations”. It is unclear whether the “a plurality of network nodes” in claim 7 is the same or different to the “a plurality of network nodes” in claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10158527. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 10158527 individually or in combination teach each and every limitation of claims 1-20 of instant application. For example:
Regarding claim 1, Claims 1 and 7 of U.S. Patent No. 10158527 teach a method, comprising: 
identifying one or more deviations by a plurality of network nodes based on metrics associated with a blockchain being compared to predefined rules; and (Claim 1: identifying one or more deviations based on the current metrics being compared to the predefined rules. Claim 7: wherein a plurality of network nodes operating on the blockchain identify the one or more deviations.)
changing an existing consensus procedure to a next consensus procedure for subsequent blocks in the blockchain based on a consensus vote among the plurality of network nodes. (Claim 1: dynamically changing the existing consensus procedure to a next consensus procedure for subsequent blocks in the existing blockchain configuration responsive to identifying the one or more deviations. Claim 7: the existing consensus procedure is changed based on a consensus vote among the plurality of network nodes.)



Claim 2 of U.S. Patent No. 10158527 teaches claim 2 of instant application. Claim 3 of U.S. Patent No. 10158527 teaches claim 3 of instant application. Claim 4 of U.S. Patent No. 10158527 teaches claim 4 of instant application. Claim 5 of U.S. Patent No. 10158527 teaches claim 5 of instant application. Claim 6 of U.S. Patent No. 10158527 teaches claim 6 of instant application. Claim 7 of U.S. Patent No. 10158527 teaches claim 7 of instant application. Claim 8 of U.S. Patent No. 10158527 teaches claim 8 of instant application.

 Claim 10 of U.S. Patent No. 10158527 teaches claim 10 of instant application. Claim 11 of U.S. Patent No. 10158527 teaches claim 11 of instant application. Claim 12 of U.S. Patent No. 10158527 teaches claim 12 of instant application. Claim 13 of U.S. Patent No. 10158527 teaches claim 13 of instant application. Claim 14 of U.S. Patent No. 10158527 teaches claim 14 of instant application. Claim 15 of U.S. Patent No. 10158527 teaches claim 15 of instant application. 

Claim 17 of U.S. Patent No. 10158527 teaches claim 17 of instant application. Claim 18 of U.S. Patent No. 10158527 teaches claim 18 of instant application. Claim 19 of U.S. Patent No. 10158527 teaches claim 19 of instant application. Claim 20 of U.S. Patent No. 10158527 teaches claim 20 of instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZI YE/Primary Examiner, Art Unit 2455